Brown, C. J.
(dissenting).
In my view of the record the questions whether plaintiff had sufficient mental capacity to understand and comprehend the transaction complained of, and whether inequitable advantage was not derived therefrom by defendant, were issues of fact and properly submitted to the jury. The verdict given in answer to both questions, favorable to plaintiff, is not as I read the record manifestly against the evidence, within the rule guiding this court in such cases, and should not be disturbed..